DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to Applicant’s Amendment/Remark filed July 04, 2022.  Claims 1 and 6 have been amended.  Claims 1-10 are still pending.

Response to Arguments
35 USC § 103- Claim Rejections
Applicant’s arguments filed July, 04, 2022, with respect to independent claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Fujisawa and Anderson not teaching or suggesting “wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content.”  In the current rejection, Montgomery is relied upon for the additional limitation.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Fujisawa (US 20040070620 A1) in view of Anderson (US 20050195175 A1) and further in view of Montgomery et al. (US 20050001787 A1, hereinafter Montgomery).
Regarding claim 1.  Fujisawa discloses a display device capable of switching display mode, comprising: 
a display screen (see FIG. 1, “Display 11”) including a plurality of pixels (Fujisawa, see par. [0053], Referring to FIG. 1, a display 11 is formed over the entire front face of the display device 1. The display 11 is, for example, an organic or inorganic electroluminescence (EL) display or a liquid crystal display (LCD), in which a thin film transistor (TFT) is provided for every pixel); 
a driver (see FIGs. 3 and 22 (extension of FIG. 3), “Gate Driver 195”), electrically connected with the display screen (Fujisawa, see at least par. [0158], The controller 193 controls the drive of a gate driver 195 that controls the voltage applied to gate electrodes of TFTs that are provided for the respective pixels in the display 11); 
a connector (see FIGs. 3, “Input receiving unit 81”), for receiving a first display setting or a second display setting and an image content (Fujisawa, see at least par. [0070], An input receiving unit 81 receives user inputs that are supplied to the input unit 56. In order to display a variety of information on the display device 1, the user must set, for example, the content of information displayed in the areas in the display 11, the display size, and the information concerning the display switching in the areas upon detection of predetermined events (hereinafter referred to as "display control information"). The input unit 56 receives such user settings); and 
a controller (see FIGs. 3 and 22, “controller 193”), electrically connected with the connector (see FIG. 3, “the input receiving unit 81”) and the driver (see FIGs. 3 and 22, “driver 194”), wherein the controller controls to display the image content through the pixels of the display screen (see FIGs. 3 and 22 at least par. [0158], The controller 193 controls the drive of a gate driver 195 that controls the voltage applied to gate electrodes of TFTs that are provided for the respective pixels in the display 11 and the drive of a source driver 194 that controls the voltage between source electrodes and the gate electrodes of the TFTs in conjunction with the drive of the gate driver 195) when the connector receives the first display setting (Fujiwasa, see FIGs. 3, 7 at least par. [0074], also further explained in Par. [0079], the input receiving unit 81 in FIG. 3 receives various settings for every display category based on the user inputs in the input unit 56. That is, the category of information displayed in the display 11 is selected and detailed settings are input in the input receiving unit 81 for every category),

    PNG
    media_image1.png
    627
    887
    media_image1.png
    Greyscale

Fujisawa does not explicitly teach the controller integrates the pixels of the display screen into a plurality of merging pixel groups to display the image content when the connector receives the second display setting.  However, 
Anderson discloses:
the controller integrates the pixels of the display screen into a plurality of merging pixel groups (Anderson, see at least [0028] The above-described super-pixel/halftoning technique could easily be extended for even larger super-pixel sizes to provide more colors. For example, a display of the type shown in FIG. 3 (i.e., all three primaries handled simultaneously) could be divided into super-pixels having dimensions of 5.times.5 pixels (i.e., 25 pixels per group) to provide for 17,576 (=26.sup.3) total colors per frame without using any subframes. Similarly, the same color depth (i.e., 17,576 total colors) could be obtained in a display of the type shown in FIG. 4 (i.e., the three primaries handled sequentially) using 5.times.5 super-pixels and three subframes per frame (i.e., one subframe per primary).  Both of these example embodiments would provide the 256.times. reduction in power compared to true color mode.) to display the image content when the connector receives the second display setting (Anderson, see at least par. [0031] In accordance with an exemplary embodiment, a mode select switch may be provided to allow a user to select between a high image quality (e.g., true color 24-bit) mode of operation and one or more reduced power consumption modes of operation. In this embodiment, the mode select switch may allow the user to select one of the reduced power consumption modes using various criteria such as indicating a desired number of colors or dimension size for the pixel groupings. Alternatively, one or more power consumption modes may be suggested to the user automatically by controller 16 or microprocessor 20 based on criteria such as the amount of battery power remaining and/or the type of image(s) to be displayed).
Both Fujiwasa and Anderson are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with controller integrates the pixels of the display screen into a plurality of merging pixel groups to display the image content when the connector receives the second display setting as provide by Anderson.  The modification provide an improved system and method for displaying image to reduce the refresh rate and driving blocks of pixels to display the results of a weighting function of an input image for the pixels in each group and providing a larger battery for longer operation, but this increases the size and weight of the device.

Fujiwasa in view of Anderson does not explicitly teach wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content.  However, 
Montgomery discloses:
wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content (Montgomery, see at least par. [0043] discloses he pixels of the LCD 10 are arranged as composite white pixel groups such that the area of the composite group is balanced in colour to be white when the individual pixels are fully transmitting and only one colour data value is required for and supplied to the or each set of pixels of the group of the same colour;  Par. [0055]:  FIG. 5 illustrates at 57 and 58 the composite pixel groups for the left eye view and the right eye view, respectively, in the 3D autostereoscopic mode of operation; the same pixel groupings apply for dual unrelated image modes of operation for two different viewers. An example of a composite white pixel group for the left eye image is shown at 59 whereas a composite white pixel group for the right eye image is shown at 60. In this mode of operation, the green pixels 62 and 64 receive the same green image data and the green pixels 61 and 63 receive the same image data; The Examiner notes that Montgomery discloses that the pixels together display the same color when displaying the image content, i.e. white).
Fujiwasa,  Anderson and Montgomery are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content as provide by Montgomery.  The modification provide an improved system and method for displaying image to reduce the colour pixel visibility of the display. In the case of displays of the front parallax barrier type, it is also possible in some embodiments to use high pitch pixels on low resolution display devices so that the barrier structure is less visible (Montgomery, see par. [0028]).

	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fujisawa (US 20040070620 A1) in view of Anderson (US 20050195175 A1), further in view of Montgomery et al. (US 20050001787 A1, hereinafter Montgomery)
as applied claim 1 above and further in view of Adamson (US 20060048062 A1).
Regarding claim 2.  Fujiwasa in view of Anderson and further in view of Montgomery does not explicitly teach wherein the first display setting includes a first resolution and a first refresh frequency, and the second display setting includes a second resolution and a second refresh frequency.  However, 
Adamson discloses:
wherein the first display setting includes a first resolution and a first refresh frequency, and the second display setting includes a second resolution and a second refresh frequency (Adamson, see FIG. 3 and at least par. [0097], list box 90 provides a description of the display device that is currently in focus (i.e., selected).  Consequently the resolution, refresh rate, colour depth, and orientation of the selected display (and only the selected display) can be set with the appropriate controls in list boxes 92, 94, 96 and 98.).  User can set the first/second resolution and first/second refresh frequency that they desire via GUI).  


    PNG
    media_image2.png
    615
    625
    media_image2.png
    Greyscale

Fujiwasa, Anderson, Montgomery and Adamson are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with wherein the first display setting includes a first resolution and a first refresh frequency, and the second display setting includes a second resolution and a second refresh frequency as provide by Adamson.  The modification provide an improved system and method for displaying image to change the screen setting easy.

Regarding claim 3.  Fujiwasa in view of Anderson, further in view of Montgomery and further in view of Adamson further discloses wherein the connector is electrically connected with a system input/output pin of an electronic device (Adamson, see FIG. 1 and at least par. [0017], Device 10 includes a processor 12 in communication with computer memory 14, input/output interface 16, graphics adapters 18a and 18b (individually and collectively adapters 18) and display devices 20a, 20b, 20c, 20d, 20e and 20f (individually and collectively display devices 20)), and the connector is configured to receive an image content and the first display setting or the second display setting from the electronic device (Adamson, see at least par. [0024], Adapters 18 may be configured through driver 126. Hardware on adapters 18 may be configured to control which ports are active, and which images are presented at each port).
Fujiwasa, Anderson, Montgomery and Adamson are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with wherein the first display setting includes a first resolution and a first refresh frequency, and the second display setting includes a second resolution and a second refresh frequency as provide by Adamson.  The modification provide an improved system and method for displaying image to change the screen setting easy.

Regarding claim 4.  Fujiwasa in view of Anderson, in view of Montgomery and further in view of Adamson further discloses:
wherein a first resolution of the first display setting is higher than a second resolution of the second display setting, and a first refresh frequency of the first display setting is lower than a second refresh frequency of the second display setting (Adamson, see FIG. 3 and at least par. [0097], list box 90 provides a description of the display device that is currently in focus (i.e., selected). Consequently the resolution, refresh rate, colour depth, and orientation of the selected display (and only the selected display) can be set with the appropriate controls in list boxes 92, 94, 96 and 98.).  The user has option to set first setting and second setting with higher resolution or lower refresh rate that they prefer.
Fujiwasa, Anderson, Montgomery and Adamson are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with wherein a first resolution of the first display setting is higher than a second resolution of the second display setting, and a first refresh frequency of the first display setting is lower than a second refresh frequency of the second display setting as provide by Adamson.  The modification provide an improved system and method for displaying image to change the screen setting easy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Fujisawa (US 20040070620 A1) in view of Anderson (US 20050195175 A1) and further in view of Montgomery et al. (US 20050001787 A1, hereinafter Montgomery) as applied claim 1 above, further in view of KIM et al. (US 20200167303 A1, hereinafter “KIM”) and further in view of Sakai et al. (US 20120082339 A1).
Regarding claim 5.  Fujiwasa in view of Anderson and further in view of Montgomery does not explicitly disclose comprising a transmission port, wherein the transmission port comprises: an embedded display port, electrically connected with the connector and the controller, the embedded display port transmits the image content to the controller; and a control pin, electrically connected with the connector and the controller.  However, 
KIM discloses: 
further comprising a transmission port (KIM, see FIG. 6, “the USB 2.0 port 622”), wherein the transmission port comprises: 
an embedded display port, electrically connected with the connector and the controller (KIM, see FIG. 6 and at least par. [0116], the electronic device 601 (e.g., the CC IC) may communicate with the external device (e.g., the docking station 603) through the CC terminal 615-4, and enter the alternate mode. The electronic device (e.g., the processor 611) may receive information in which the external electronic device includes the display 632 from the CC IC 614, and thus set the display port to be able to use the Tx/Rx terminals 615-1 and 615-2 of the USB connector (e.g., the Type-C connector 615). For example, the processor 120 (e.g., the host controller driver 230) may control the electronic device 601 such that high impedance is applied to the USB 3.0 port 621), the embedded display port transmits the image content to the controller (KIM, see at least par. [0105], DisplayPort, HDMI, MHL, or the like, the display interface 612 of the electronic device 601 may transmit image data to the docking station 603 through the Type-C connector 615 of the electronic device 601 and the Type-C connector 635 of the docking station 603); and 
a control pin, electrically connected with the connector and the controller (KIM, see FIGs. 6 and at least par. [0123], “The Type-C connector 615 of the electronic device 601 of FIG. 6 and the Type-C connector 635 of the docking station 603 may include a plurality of pins”).



    PNG
    media_image3.png
    556
    798
    media_image3.png
    Greyscale

Fujiwasa, Anderson, Montgomery and KIM are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with comprising a transmission port, wherein the transmission port comprises: an embedded display port, electrically connected with the connector and the controller, the embedded display port transmits the image content to the controller; and a control pin, electrically connected with the connector and the controller as provide by KIM.  The modification provide an improved system and method for displaying image to improve connection between the external device and the electronic device more secure and reliable.

Fujiwasa in view of Anderson, in view of Anderson, further in view of  Montgomery, and further of KIM does not explicitly teach sends the first display setting or the second display setting to the controller.  However, 
Sakai discloses:
sends the first display setting or the second display setting to the controller (Sakai, see FIG. 2 and at least par. [0056], the setting unit 208 transmits information on the set display region for captured images to the display image generation unit 210 and the display controller 216 and transmits information on the set display region for content to the display controller 216).
Fujiwasa, Anderson, Montgomery, KIM and Sakai are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with sends the first display setting or the second display setting to the controller as provide by Sakai.  The modification provide an improved information processing apparatus and an improved information processing method which have novelty and which are capable of appropriately performing display of content and display of a communication image when the content and the communication image are displayed in parallel.” (Sakai, see par. [0008]).

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fujisawa (US 20040070620 A1) in view of Anderson (US 20050195175 A1) and further in view of Adamson (US 20060048062 A1) and further in view of Montgomery et al. (US 20050001787 A1, hereinafter Montgomery).

Regarding claim 6.  Fujiwasa discloses: 
a method capable of switching display mode, cooperating with a display screen with a plurality of pixels (Fujisawa, see at least par. [0020], a display method of a display device that is capable of displaying predetermined display information in each of a plurality of display areas), the method comprises:
determining whether the first display setting or the second display setting is selected (Fujiwasa, see FIG. 7 and at least par. [0101], In Step S12, the display control unit 84 determines whether an event has occurred for the displayed information, based on the output from the signal processing unit 85 or the communication control unit 86, and waits until it determines that an event has occurred. If the display control unit 84 determines that an event has occurred, the display control unit 84 proceeds to Step S13.).  YES/NO determines whether the first display setting/the second display setting is selected.
wherein when the first display setting is selected (Fujiwasa, FIG. 7, S12/NO), display an image content through the pixels of the display screen (Fujiwasa, see at least par. [0100], “In Step S11, the display control unit 84 controls the display in the display 11 in accordance with the initial setting of the display control information that is read from the storage unit 57 by the storage control unit 83. When the display control information shown in FIGS. 5 and 6 is set by the user, the screen in FIG. 1 in accordance with this display control information is displayed.”), 
when the second display setting is selected (Fujiwasa, FIG. 7, S12/YES, see par. [101], “In Step S13, the display control unit 84 acquires the setting of the display switching upon occurrence of the event from the display control information and controls the display in the display 11 in accordance with the acquired setting.”), 


    PNG
    media_image4.png
    701
    595
    media_image4.png
    Greyscale

Fujiwasa does not explicitly teach integrate the pixels of the display screen into a plurality of merging pixel groups to display the image content.  However,
Anderson discloses:
integrate the pixels of the display screen into a plurality of merging pixel groups to display the image content (Anderson, see at least [0028] The above-described super-pixel/halftoning technique could easily be extended for even larger super-pixel sizes to provide more colors. For example, a display of the type shown in FIG. 3 (i.e., all three primaries handled simultaneously) could be divided into super-pixels having dimensions of 5.times.5 pixels (i.e., 25 pixels per group) to provide for 17,576 (=26.sup.3) total colors per frame without using any subframes. Similarly, the same color depth (i.e., 17,576 total colors) could be obtained in a display of the type shown in FIG. 4 (i.e., the three primaries handled sequentially) using 5.times.5 super-pixels and three subframes per frame (i.e., one subframe per primary). Both of these example embodiments would provide the 256.times. reduction in power compared to true color mode.).
Both Fujiwasa and Anderson are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with integrate the pixels of the display screen into a plurality of merging pixel groups to display the image content as provide by Anderson.  The modification provide an improved system and method for displaying image to reduce the refresh rate and driving blocks of pixels to display the results of a weighting function of an input image for the pixels in each group and providing a larger battery for longer operation, but this increases the size and weight of the device.

Fujiwasa and Anderson does not explicitly teach providing a selection interface on the display screen, the selection interface provides a first display setting and a second display setting.  However, 
Adamson disclose: 
providing a selection interface on the display screen, the selection interface provides a first display setting and a second display setting (Adamson, see at least par. [0097], list box 90 provides a description of the display device that is currently in focus (i.e., selected). Consequently the resolution, refresh rate, colour depth, and orientation of the selected display (and only the selected display) can be set with the appropriate controls in list boxes 92, 94, 96 and 98.); 


    PNG
    media_image2.png
    615
    625
    media_image2.png
    Greyscale

Fujiwasa, Anderson and Adamson are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with providing a selection interface on the display screen, the selection interface provides a first display setting and a second display setting as provide by Adamson.  The modification provide an improved system and method for displaying image to change the screen setting easy.

Fujiwasa, Anderson and Adamson does not explicitly teach wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content.  However, 
Montgomery discloses:
wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content (Montgomery, see at least par. [0043] discloses he pixels of the LCD 10 are arranged as composite white pixel groups such that the area of the composite group is balanced in colour to be white when the individual pixels are fully transmitting and only one colour data value is required for and supplied to the or each set of pixels of the group of the same colour;  Par. [0055]:  FIG. 5 illustrates at 57 and 58 the composite pixel groups for the left eye view and the right eye view, respectively, in the 3D autostereoscopic mode of operation; the same pixel groupings apply for dual unrelated image modes of operation for two different viewers. An example of a composite white pixel group for the left eye image is shown at 59 whereas a composite white pixel group for the right eye image is shown at 60. In this mode of operation, the green pixels 62 and 64 receive the same green image data and the green pixels 61 and 63 receive the same image data; The Examiner notes that Montgomery discloses that the pixels together display the same color when displaying the image content, i.e. white).
Fujiwasa, Anderson, Adamson and Montgomery are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with wherein all the pixels in any one of the merging pixel groups display the same color when the merging pixel groups display the image content as provide by Montgomery.  The modification provide an improved system and method for displaying image to reduce the colour pixel visibility of the display. In the case of displays of the front parallax barrier type, it is also possible in some embodiments to use high pitch pixels on low resolution display devices so that the barrier structure is less visible (Montgomery, see par. [0028]).

Regarding claim 7.  Fujiwasa, in view of Anderson, in view of Adamson and further in view of Montgomery further discloses wherein the first display setting includes a first resolution and a first refresh frequency, and the second display setting includes a second resolution and a second refresh frequency (Adamson, see FIG. 3 and at least par. [0097], list box 90 provides a description of the display device that is currently in focus (i.e., selected).  Consequently the resolution, refresh rate, colour depth, and orientation of the selected display (and only the selected display) can be set with the appropriate controls in list boxes 92, 94, 96 and 98.).  User can set the first/second resolution and first/second refresh frequency that they desire via GUI.).
Fujiwasa, Anderson, Adamson and Montgomery are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with providing a selection interface on the display screen, the selection interface provides a first display setting and a second display setting as provide by Adamson.  The modification provide an improved system and method for displaying image to change the screen setting easy.

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 20040070620 A1) in view of Anderson (US 20050195175 A1), in view of Adamson (US 20060048062 A1), further in view of Montgomery et al. (US20050001787 A1, hereinafter Montgomery) as applied claim 6 above and further in view of 
Sakai et al. (US 20120082339 A1).
Regarding claim 8.  Fujiwasa in view Anderson, further in view of Adamson and further in view of Montgomery further discloses further comprising: 
receiving an image content and the first display setting or the second display setting from an electronic device (Fujisawa, see at least par. [0070], An input receiving unit 81 receives user inputs that are supplied to the input unit 56. In order to display a variety of information on the display device 1, the user must set, for example, the content of information displayed in the areas in the display 11, the display size, and the information concerning the display switching in the areas upon detection of predetermined events (hereinafter referred to as "display control information”). The input unit 56 receives such user settings);
Fujiwasa in view Anderson, further in view of Adamson and further in view of Montgomery does not explicitly teach transmitting the image content and the first display setting or the second display setting to a display through at least one transmission port.  However, 
Sakai discloses:
transmitting the image content and the first display setting or the second display setting to a display through at least one transmission port (Sakai, see FIG. 2 and at least par. [0056], the setting unit 208 transmits information on the set display region for captured images to the display image generation unit 210 and the display controller 216 and transmits information on the set display region for content to the display controller 216).
Fujiwasa, Anderson, Adamson, Montgomery and Sakai are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with transmitting the image content and the first display setting or the second display setting to a display through at least one transmission port as provide by Sakai.  The modification provide an improved information processing apparatus and an improved information processing method which have novelty and which are capable of appropriately performing display of content and display of a communication image when the content and the communication image are displayed in parallel.” (Sakai, see par. [0008]).

Regarding claim 9. Fujiwasa in view of Anderson, in view of Adamson, further in view of Montgomery, and further in view of Sakai further discloses wherein the display includes a connector, a controller, a driver and the display screen, the display screen includes the pixels, the method capable of switching display mode further comprises: 
receiving the image content and the first display setting or the second display setting through the connector (Fujisawa, see at least par. [0070], “An input receiving unit 81 receives user inputs that are supplied to the input unit 56. In order to display a variety of information on the display device 1, the user must set, for example, the content of information displayed in the areas in the display 11, the display size, and the information concerning the display switching in the areas upon detection of predetermined events (hereinafter referred to as "display control information"). The input unit 56 receives such user settings).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 20040070620 A1) in view of Anderson (US 20050195175 A1), in view of Adamson (US 20060048062 A1), further in view Montgomery et al. (US 20050001787 A1, hereinafter Montgomery) as applied claim 9 above further in view of Sakai et al. (US 20120082339 A1, hereinafter Sakai) and further in view of KIM et al. (US 20200167303 A1, hereinafter “KIM”).
Regarding claim 10.  Fujiwasa in view of Anderson, further in view of Adamson, further in view of Montgomery and further in view of Sakai further discloses:
sending the first display setting or the second display setting to the controller (Sakai, see at least par. [0056], “transmits information on the set display region for content to the display controller 216”).  
Fujiwasa, Anderson, Adamson, Montgomery and Sakai are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with sending the first display setting or the second display setting to the controller as provide by Sakai.  The modification provide an improved information processing apparatus and an improved information processing method which have novelty and which are capable of appropriately performing display of content and display of a communication image when the content and the communication image are displayed in parallel.” (Sakai, see par. [0008]).

Fujiwasa in view of Anderson, further in view of Adamson, further in view of Montgomery and further in view of Sakai does not explicitly teach wherein the transmission port includes an embedded display port and a control pin, the method capable of switching display mode further comprises: transmitting the image content to the controller through the embedded display port.  However, 
KIM disclose: 
transmitting the image content to the controller through the embedded display port (KIM, see at least par. [0105], DisplayPort, HDMI, MHL, or the like, the display interface 612 of the electronic device 601 may transmit image data to the docking station 603 through the Type-C connector 615 of the electronic device 601 and the Type-C connector 635 of the docking station 603); and 
through the control pin (KIM, see at least par. [0123], The Type-C connector 615 of the electronic device 601 of FIG. 6 and the Type-C connector 635 of the docking station 603 may include a plurality of pins. Referring to FIG. 8, the USB connector 615 of the electronic device 601 may include, as the pins, a ground (GND) A1, TX1+ A2 and TX1- A3 for data transmission, VBUS A4 for power supply, CC1 A5 for channel constitution, D+ A6 and D- A7 for data transmission/reception).
Fujiwasa, Anderson, Adamson,  Montgomery, Sakai and KIM are directed to method and apparatus for switching display mode to display image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Fujiwasa, with the modification of the displayed image with comprising a transmission port, wherein the transmission port comprises: an embedded display port, electrically connected with the connector and the controller, the embedded display port transmits the image content to the controller; and a control pin, electrically connected with the connector and the controller as provide by KIM.  The modification provide an improved system and method for displaying image to improve connection between the external device and the electronic device more secure and reliable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIM THANH T TRAN/Examiner, Art Unit 2616                                                                                                                                                                                                        
/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616